— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered May 2, 1986, convicting him of attempted robbery in the first degree (two counts), attempted assault in the first degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Brown, Eiber and Kooper, JJ., concur.